In re Leonard R. Turchin, applying for remedial writ. Parish of Livingston, Twenty-first Judicial District Court. Nos. 44991, 44993, 44994, 44995, 44996, 44997.
Writ denied. Relator has made no showing that he has first presented these claims to the district court and to the Court of Appeal for their consideration. In an order issued by the Court of Appeal, the proper procedure for relator to use to present his claims, first to the trial court, then to the Court of Appeal, was set forth. If after following this procedure, relator is denied relief he seeks and he is of the opinion that the denials are erroneous, he may then seek this Court’s review of those denials.